 Case 3:20-cr-01741-JLS Document 26 Filed 12/02/20 PageID.41 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,               CASE NO.: 20-cr-01741-JLS
11
                       Plaintiff,
12                                           ORDER CONTINUING MOTION
           v.                                HEARING/TRIAL SETTING
13
     ANA CRISTINA CASILLAS,,
14
                       Defendant.
15
16
           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
17
     Hearing / Trial Setting scheduled for December 4, 2020, is continued to January
18
     22, 2021, at 1:30 p.m. Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
19
           IT IS SO ORDERED.
20
     Dated: December 2, 2020
21
22
23
24
25
26
27
28
